DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 29, 31, 32, 36, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 5,711,,565).

Regarding claim 21, Smith et al. teaches a grabber assembly comprising: 
a beam, 50; 
a bracket coupled to the beam, see figures 8 and 9; 
a first grabber arm, 25a, operatively coupled to a second grabber arm, 25b, the first grabber arm comprising: 
a shaft, 35a, rotatably mounted to the bracket, see figure 8; 
a grabber mounting pad, 31, supported on the shaft and rotatable with the shaft; 
a gear section supported on the shaft and rotatable with the shaft, see figure 9; and 
a driver mount connected to the shaft, see figure 8; and 


Regarding claim 29, Smith et al. teaches the actuating driver comprises a cushioned cylinder, 39.

Regarding claim 31, Smith et al. teaches the actuating driver is secured to the driver mount by a pin engagement, and wherein the driver mount is directly connected to the shaft, see figures 8 and 9.

Regarding claim 32, Smith et al. teaches an apparatus comprising a refuse container and grabber arm, the apparatus comprising: 
a container, 40, for receiving refuse; 
a grabber assembly for dumping a refuse cart into the container, the grabber assembly comprising: 
a beam, 50; 
a bracket coupled to the beam, figure 8 and 9; 
a first grabber arm, 25a, operatively coupled to a second grabber arm, the first grabber arm comprising: 
a shaft, 35a, rotatably mounted to the bracket, see figure 8; 
a grabber mounting pad, 31, supported on the shaft and rotatable with the shaft; 
a gear section supported on the shaft and rotatable with the shaft, see figure 9; and 
a driver mount connected to the shaft, see figure 8; and 


Regarding claim 36, Smith et al. teaches the actuating driver is secured to the driver mount by a pin engagement, and wherein the driver mount is directly connected to the shaft, see figures 8 and 9.

Regarding claim 37, Smith et al. teaches a refuse vehicle comprising: 
a chassis with a cab and a primary collecting container and a drive train for moving the refuse vehicle, see figure 11; 
front loading arms on the refuse vehicle, see figure 11; 
a container for receiving refuse, 40, the container coupled to the front loading arms; 
a grabber assembly for dumping a refuse cart into the container, the grabber assembly comprising: 
a beam, 50; 
a bracket coupled to the beam, see figures 8 and 9; 
a first grabber arm, 25a, operatively coupled to a second grabber arm, 25b, the first grabber arm comprising: 
a shaft, 35a, rotatably mounted to the bracket; 
a grabber mounting pad, 31, supported on the shaft and rotatable with the shaft; 
a gear section supported on the shaft and rotatable with the shaft, see figures 8 and 9; and 

an actuating driver, 39, connected to the shaft through the driver mount, the driver configured to, upon actuation, drive the shaft of the first grabber arm, and wherein the first grabber arm is configured to drive the shaft of the second grabber arm through the gear section, see figures 8 and 9.

Regarding claim 40, Smith et al. teaches the actuating driver is secured to the driver mount by a pin engagement, and wherein the driver mount is directly connected to the shaft, see figures 8 and 9.

Claim(s) 21, 27, 28, 30, 32, 34, 35, 37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickrell (US 5,020,844).

Regarding claim 21, Pickrell teaches a grabber assembly comprising: 
a beam, 29; 
a bracket coupled to the beam, see figures 1 and 2; 
a first grabber arm, 52, operatively coupled to a second grabber arm, 53, the first grabber arm comprising: 
a shaft, 34, rotatably mounted to the bracket, see figure 2; 
a grabber mounting pad, 39, supported on the shaft and rotatable with the shaft; 
a gear section supported on the shaft and rotatable with the shaft, see figure 2; and 
a driver mount connected to the shaft, see figure 8; and 
an actuating driver, 43, connected to the shaft through the driver mount, the driver configured to, upon actuation, drive the shaft of the first grabber arm, and wherein the first grabber arm is configured to drive the shaft of the second grabber arm through the gear section, see figures 1 and 2.



Regarding claim 28, Pickrell teaches first and second belts, each of the first and second belts held in tension by the portion of the first and second grabber arms composed of the material including spring steel, see figures 1 and 2.

Regarding claim 30, Pickrell teaches the actuating driver is configured to linearly extend and retract, and wherein the driver mount is connected to the shaft and the actuating driver such that: linear extension of the actuating driver drives the shaft through the driver mount to rotate in a first direction that transitions the first grabber arm to an open position; and linear retraction of the actuating driver drives the shaft through the driver mount to rotate in a second direction that transitions the first grabber arm to a closed position, see figures 1 and 2 and column 5, lines 60+.

Regarding claim 32, Pickrell teaches an apparatus comprising a refuse container and grabber arm, the apparatus comprising: 
a container, 95, for receiving refuse; 
a grabber assembly for dumping a refuse cart into the container, the grabber assembly comprising: 
a beam, 29; 
a bracket coupled to the beam, figure 1 and 2; 
a first grabber arm, 52, operatively coupled to a second grabber arm, 53, the first grabber arm comprising: 
a shaft, 34, rotatably mounted to the bracket, see figure 1; 

a gear section supported on the shaft and rotatable with the shaft, see figure 2; and 
a driver mount connected to the shaft, see figures 1 and 2; and 
an actuating driver, 43, connected to the shaft through the driver mount, the driver configured to, upon actuation, drive the shaft of the first grabber arm, and wherein the first grabber arm is configured to drive the shaft of the second grabber arm through the gear section, see figures 1 and 2.

Regarding claim 34, Pickrell teaches at least a portion of the first and second grabber arms is composed of a material including spring steel, see column 6, lines 52+, and further comprising first and second belts, each of the first and second belts held in tension by the portion of the first and second grabber arms composed of the material including spring steel, see figures 1 and 2.

Regarding claim 35, Pickrell teaches the actuating driver is configured to linearly extend and retract, and wherein the driver mount is connected to the shaft and the actuating driver such that: linear extension of the actuating driver drives the shaft through the driver mount to rotate in a first direction that transitions the first grabber arm to an open position; and linear retraction of the actuating driver drives the shaft through the driver mount to rotate in a second direction that transitions the first grabber arm to a closed position, see figures 1 and 2 and column 5, lines 60+.

Regarding claim 37, Smith et al. teaches a refuse vehicle comprising: 

front loading arms on the refuse vehicle, see figure 1; 
a container for receiving refuse, 95, the container coupled to the front loading arms; 
a grabber assembly for dumping a refuse cart into the container, the grabber assembly comprising: 
a beam, 529 
a bracket coupled to the beam, see figures 1 and 2; 
a first grabber arm, 52, operatively coupled to a second grabber arm, 53, the first grabber arm comprising: 
a shaft, 34, rotatably mounted to the bracket, see figure 1; 
a grabber mounting pad, 39, supported on the shaft and rotatable with the shaft; 
a gear section supported on the shaft and rotatable with the shaft, see figure 2; and 
a driver mount connected to the shaft, see figures 1 and 2; and 
an actuating driver, 43, connected to the shaft through the driver mount, the driver configured to, upon actuation, drive the shaft of the first grabber arm, and wherein the first grabber arm is configured to drive the shaft of the second grabber arm through the gear section, see figures 1 and 2.


Regarding claim 39, Pickrell teaches the actuating driver is configured to linearly extend and retract, and wherein the driver mount is connected to the shaft and the actuating driver such that: .

Allowable Subject Matter
Claims 22-26, 33, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the thrust bearings, as claimed.  As such, claims 22-26, 33, and 38 are objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



8 July 2021